

EXHIBIT 10.10


AMENDMENT TO
PEOPLES NATIONAL BANK
SUPPLEMENTAL DIRECTOR RETIREMENT PLAN AGREEMENT
FOR
ALL NON-EMPLOYEE DIRECTORS OF THE COMPANY
 
THIS AMENDMENT TO PEOPLES NATIONAL BANK SUPPLEMENTAL DIRECTOR RETIREMENT PLAN
AGREEMENT (“AMENDMENT”) is made and entered into this 30th day of December,
2004, by and between PEOPLES NATIONAL BANK, a national association having a
place of business at 50 Main Street, Halstead, Pennsylvania 18822 ("Bank"), and
all Non-Employee Directors of the Company, ("Director").


WITNESSETH:


WHEREAS, the Bank and the Director entered into a Supplemental Director
Retirement Plan Agreement on December 3, 2004 (the “Supplemental Director
Retirement Plan Agreement”) which is attached hereto.


WHEREAS, the Corporation and the Director desire to amend the Supplement
Director Retirement Plan Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Bank and the Director agree as follows:


1. Section 1.2 of the Supplemental Director Retirement Plan Agreement is hereby
amended by deleting the existing definition of “Change of Control” in its
entirety and by adding a new definition of “Change of Control” as follows:


1.2 “Change of Control” means: a Change in the Ownership of Peoples or the Bank,
(as defined below), a Change in the Effective Control of Peoples or the Bank (as
defined below), or a Change in the Ownership of a Substantial Portion of the
Assets of Peoples or the Bank, (as defined below).
 
(a) Change in the Ownership of Peoples or the Bank. A Change in the Ownership of
Peoples or the Bank occurs on the date that any one person, or more than one
person acting as a group (as defined below), acquires ownership of stock of
Peoples or the Bank that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of Peoples or the Bank. However, if any one person, or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of Peoples or the
Bank, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in the Ownership of Peoples or the Bank. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which Peoples or the Bank acquires
its stock in exchange for property will be treated as an acquisition of stock
for these purposes. A change in ownership of Peoples or the Bank only occurs
when there is a transfer or issuance of stock of Peoples or the Bank and the
stock remains outstanding after the transaction.
 
(b) Change in Effective Control of Peoples or the Bank. A Change in Effective
Control of Peoples or the Bank occurs only on the date that either:
 
(i) Any one person, or more than one person acting as a group (as defined
below), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Peoples or the Bank possessing 35 percent or more of the total voting power of
the stock of Peoples or the Bank; or
 
(ii) A majority of members of Peoples’ Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of Peoples’ Board of Directors prior to the date of the
appointment or election.
 
If any one person, or more than one person acting as a group, is considered to
effectively control Peoples or the Bank, the acquisition of additional control
of Peoples or the Bank by the same person or persons is not considered to cause
a Change in the Effective Control of Peoples or the Bank.
 
(c) Change in Ownership of a Substantial Portion of Peoples’ or the Bank’s
Assets. A Change in Ownership of a Substantial Portion of Peoples’ or the Bank’s
Assets occurs on the date that any one person, or more than one person acting as
a group (as defined below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from Peoples or the Bank that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of Peoples or the Bank immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of
assets of Peoples or the Bank, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
 
There is no Change in Control under this Paragraph 1.2(c) if there is a transfer
of assets to an entity that is:
 
(i) A shareholder of Peoples or the Bank (immediately before the asset transfer)
in exchange for or with respect to its stock;
 
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by Peoples or the Bank;
 
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of Peoples or the Bank; or
 
(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (i), (ii) or (iii)
above.
 
(d) For purposes of this Paragraph 1.2, persons will not be considered to be
acting as a group solely because they purchase or own stock or purchase assets
of Peoples or the Bank at the same time. However, persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
 
2. Section 1.3 of the Supplemental Director Retirement Plan Agreement is hereby
amended by deleting the existing definition of “Disability” in its entirety and
by adding a new definition of “Disability”, as follows:


1.3 “Disability” means, if the Director is covered by a Bank sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period, provided that the definition of disability applied under
such policy complies with the requirement of Section 1.409A-3(g)(4) of the
Treasury regulations. If the Director is not covered by such policy, Disability
means that the Director is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. As a condition to any benefit, the Bank may
require the Director to submit to such physical or mental evaluations and tests
as the Bank’s Board of Directors deems appropriate.
 
3. The Supplemental Executive Retirement Plan Agreement is hereby amended by
adding a new Section 2.5 to read as follows:


2.5 Key Employee. Notwithstanding anything in this Article 2 to the contrary, in
the event Executive is determined to be a Key Employee, as that term is defined
in Section 409A of the Code and the regulations promulgated thereunder, payments
to the Executive under Sections 2.1. 2.2 or 2.3 of this Agreement, other than
payments on account of Disability or death, shall begin not earlier than the
first day of the seventh month following termination of employment. This will
result in the aggregate amount of the first seven months of payments payable on
the delayed first payment date, normal monthly payments will continue
thereafter. For purposes of the foregoing, the date upon which a determination
is made as to the Key Employee status of the Executive, the Identification Date
(as defined in Section 409A of the Code and the regulations promulgated
thereunder) shall be December 31.
 
4. Article 5 of the Supplemental Director Retirement Plan Agreement is hereby
amended by adding a new sentence to the end of Article 5 to read as follows:


Notwithstanding the foregoing, this Agreement may be amended or terminated only
if such amendment or termination does not violate any of the provisions of
Section 409A of the Code and the regulations issued thereunder.


5. Except as hereinabove amended, the Supplemental Director Retirement Plan
Agreement shall remain unchanged and in full force and effect.


IN WITNESS WHEREOF, Director and a duly authorized Bank officer have signed this
Agreement.
 
ATTEST:     PEOPLES NATIONAL BANK ("BANK")
 
_____________________        By:______________________
Secretary             Chairman of the Board




WITNESS:
 
_____________________              _______________________
                        "Non- Employee Director"
                                                   